672 S.E.2d 545 (2009)
Dontez SIMUEL
v.
Superintendent G.J. HAYNES.
No. 491P02-2.
Supreme Court of North Carolina.
January 16, 2009.
Dontez L. Simuel, Pro Se.
Kathleen U. Baldwin, Assistant Attorney General, for State/Haynes.

ORDER
Upon consideration of the application filed by Plaintiff on the 14th day of January 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 16th day of January 2009."